Citation Nr: 1456100	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for restless leg syndrome, to include as due to undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep apnea with upper respiratory airway resistance syndrome, to include as due to undiagnosed illness.

4.  Entitlement to service connection for degenerative arthritis and joint pain of the left knee, ankles, hips, shoulders, elbows, wrists, hands and cervical spine, to include as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

6.  Entitlement to service connection for excessive weight loss/fluctuations, to include as due to undiagnosed illness.

7.  Entitlement to service connection for eczema.

8.  Entitlement to service connection for chronic fatigue syndrome and blackouts, to include as due to undiagnosed illness.

9.  Entitlement to service connection for hemorrhoids, to include on a secondary basis.

10.  Entitlement to a rating in excess of 10 percent for low back strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

By decision dated March 2003, the Board denied service connection for degenerative arthritis of the shoulders and cervical spine, skin rashes, to include as due to undiagnosed illness and for chronic fatigue syndrome (claimed as joint pain, shortness of breath, dizziness, fatigue, blackouts, excessive weight loss and headaches), to include as due to undiagnosed illness.  
\
By decision dated August 2005, the Board denied the Veteran's claim for service connection for a right knee disability.

Following the Board's March 2003 determination, a number of substantive and procedural changes were made to the law and regulations.  Those changes included an extension of the presumptive period for compensation for Persian Gulf War Veterans to December 31, 2016.  Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 (Dep't of Vet. Aff. Dec. 29, 2011)(now codified at 38 C.F.R. § 3.317(a)(1)(i) (2014).

When there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  In such a case, there is no attempt to reopen the finally denied claim; rather, a different claim is presented for adjudication.  Id.  In light of the substantive amendments to the law, the Board will consider the Veteran's claims that were previously denied (except for the claim for service connection for a right knee disability, since that was not considered on the basis of undiagnosed illness) on a de novo basis.

The Veteran testified at a video conference hearing before the undersigned in June 2014.  A transcript of the hearing is of record.  The Board notes the only issue addressed at the hearing was service connection for hemorrhoids.  The Veteran specifically stated he did not want a hearing on the remaining issues.

The issues of service connection for a right knee disability on the merits; service connection for degenerative arthritis and joint pain of the left knee, ankles, hips, shoulders, elbows, wrists, hands and cervical spine, to include as due to undiagnosed illness; headaches, to include as due to undiagnosed illness; and hemorrhoids; and the claim for an increased rating for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By decision dated August 2005, the Board denied service connection for a right knee disability on the basis that it was not present in service, and there was no probative evidence linking it to service.

2.  The evidence added to the record since the August 2005 determination provides a reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The Veteran is not shown to have restless leg syndrome.

5.  Obstructive sleep apnea with upper airway resistance syndrome is a known clinical disorder, and there is no competent and probative evidence linking any such disability to service, to include service in the Persian Gulf.

6.  The Veteran is not shown to have weight loss/weight fluctuation that is related to service, to include service in the Persian Gulf.

7.  The Veteran is not shown to have eczema.

8.  The Veteran is not shown to have chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The August 2005 Board decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  The additional evidence received since the August 2005 Board decision is new and material to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Restless leg syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  Obstructive sleep apnea with upper airways resistance syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

5.  A disability manifested by weight loss/weight fluctuation was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2014).

6.  Eczema was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

7.  Chronic fatigue syndrome and blackouts were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated March and August 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination.  The Board's review of the examination reports of record reveals that there are adequate, as that are premised on a correct factual basis and have opinions supported by sufficient rationale.  

The Veteran had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran weighed 155 pounds on the enlistment examination in July 1988.  The skin was abnormal, and it was noted he had acne of the face, chest and back.  He underwent an examination for mess duty in November 1992, and it was indicated he had an open lesion of the foot.  He was seen in the dermatology clinic in May 1993 for a nevus of the left cheek.  An undated service department record indicates the Veteran was exposed to hazardous material in the Persian Gulf from February to March 1991.  It was stated he was exposed to significant levels of sulfur dioxide and hydrogen sulfide gas due to oil well fires.  It was also noted the level of exposure might be of clinical significance if the Veteran developed any respiratory illnesses.  

Private medical records show the Veteran was seen in May 1994 and reported a four to six week history of fatigue, weight loss and headaches.  An examination of the chest and lungs was negative.  It was noted the Veteran weighed 184 pounds. 

VA outpatient treatment records show the Veteran was seen in October 1993.  He denied any major medical problems, but said he had a history of blackout spells.  No pertinent abnormalities were noted on examination.  In July 1994, he complained of a nine month history of fatigue.  He stated he had lost 10 pounds since October.  An examination showed the lungs were clear.  The assessment was chronic fatigue of unknown etiology.  The next month, he stated he had pneumonia shortly after his return from the Persian Gulf.  X-rays of the right knee in August 1994 were negative.  A biopsy of the right lower leg in September 1994 revealed mild chronic perivascular dermatitis.  The clinical history indicated he had lesions of the legs, with a rash and maculopapular eruptions without vesicle and pustule formation.  

On VA general medical examination in January 1995, it was reported the Veteran had fairly significant oil smoke exposure in service, and that he had had some minor pulmonary symptoms secondary to that, but no other particular illnesses.  It was noted he injured his right knee in December 1990 when he was pushed out of a truck and landed on it.  He said he was diagnosed with a bruise or strain and treated with Motrin.  He reported he had lost about 22 pounds in the previous two years, and the etiology of this was unknown.  The Veteran indicated he had a skin rash that consisted of "red bumps" on his chest, arms and legs.  It was noted the skin condition had cleared and he did not have a rash at the time of the examination.  It was indicated he had headaches in the occipital area of his skull, occurring every other week.  It was noted he had dizziness with the headaches and fatigue from time to time.  The assessments were history of moderate smoke exposure, with no particular illnesses during the Persian Gulf War; history of fatigue syndrome, etiology undetermined; history of diarrhea with weight loss beginning about the time of discharge from service, etiology unclear; mild patellofemoral syndrome and/or chondromalacia of the right knee; nonspecific perivascular dermatitis, not currently present; history of headaches, almost certainly muscle contraction or stress in nature.

The Veteran was seen in a VA psychiatric clinic in November 1995.  He reported sleepiness began one year earlier.  He reported loud snoring.  The impressions were possible idiopathic central nervous system hypersomnolent and to rule out upper airway resistance.  At a VA sleep disorders clinic in December 1995, he stated that excessive daytime sleepiness began about one year earlier.  He related it was difficult for him to wake up in the morning, and that he was fine for a few hours after showering, but then got fatigued.  The diagnosis was periodic limb movement disorder.  It was reported the sleep study showed sleep disturbances were associated with limb movement activity.  

A December 1995 VA hospital discharge summary shows the Veteran weighed 182 pounds.  He complained of excessive sleep and itchy skin.  The diagnoses were rule out upper airway resistance, probably eczema and possible idiopathic central nervous system hypersomnolence.

The Veteran was afforded a systemic examination by the VA in August 1997.  The examiner noted he reviewed the claims folder.  It was reported the Veteran had complained of "red blotches on my skin" between 1992 and 1993.  It was noted that the changes noted on the biopsy in 1994 were consistent with an eczematous reaction and/or contact dermatitis-like reaction.  The Veteran indicated the skin rash problem had completely resolved and had not recurred in the past year.  It was further stated the Veteran complained of dyspnea on exertion in the past, but denied it on the examination.  He had no pulmonary complaints of any kind.  He asserted his usual weight was around 190 pounds, but during the Persian Gulf War, he weighed 165 pounds.  Then after service, he regained weight up to 200 pounds, but since he was no longer working out regularly, his weight had dropped to 173 pounds.  The assessments were eczema, by clinical history, with no skin rash identified on examination and patellofemoral syndrome of the right knee.  The examiner commented he was unable to find any clinical condition that does not have a known etiology or clinical diagnosis.  

A VA general medical examination was conducted in December 2001.  The examiner noted he reviewed the claims folder and medical records.    The Veteran indicated he would become fatigued after working all day.  He reported his right knee was injured in service when he fell out of a truck and hit the ground.  He stated the knee became swollen and he was treated with non-steroidals.  The examiner stated evidence of the injury was not found in the service treatment records.  He also noted there were no abnormalities on a November 1995 bone scan, and that X-rays of the right knee in 1996 were negative.  It was noted the Veteran weighed 190 pounds, and that his weight had remained stable for the previous year.  He related he developed a rash between 1992 and 1993.  He described multiple itchy, hyperkeratotic and red papules on his wrists, ankles and posterior neck.  The examiner noted the Veteran complained of "red blotches" on his skin in service, and that he was treated with a lotion which relieved the rash.  There had been no recurrences in the last four months.  X-rays of the right knee were negative.  The diagnoses were right knee overuse strain and eczema, not found on examination.  The examiner stated there were no chronic headaches or shortness of breath.  He added that chronic fatigue was not related to service, and that the Veteran was not shown to have an undiagnosed illness of any kind.

On VA examination for chronic fatigue syndrome in January 2003, the Veteran stated he noted the gradual onset of fatigue through the middle to late 1993.  He indicated he found he would become fatigued after working all day.  He reported his headaches began around 1992.  He stated he now has a headache of variable length, either once a week or once every three weeks.  He reported his sleep had been disturbed for the past two to three years.  He also stated he thought his weight might have been up 22 pounds in the past year.  On examination, he weighed 202 pounds.  Following the examination, the examiner commented the Veteran had rare headaches, but opined it was not an unusual pattern of headaches to be considered pathologic. He also stated there was insufficient evidence to state that the Veteran met the criteria for chronic fatigue syndrome.

The Veteran was afforded a VA joints examination in June 2003.  The examiner stated he reviewed the claims folder and the computerized medical records.  The Veteran related he injured his right knee in service when he was accidentally pushed out of a truck.  He stated he was not evaluated by a physician, and said the knee remained swollen for about one week.  He claims he would get right knee pain after a long run, but again noted he was not evaluated for it during service.  The diagnosis was patellofemoral syndrome of the right knee.  The examiner commented it was less likely as not that the right knee disability was due to the traumatic injury the Veteran described as having occurred in service.  He observed that the Veteran had symptoms in both knees, but only reported a right knee injury.  In addition, he noted that patellofemoral syndrome is usually not traumatic in origin.  He added it was unlikely that the traumatic incident the Veteran described would lead to permanent disability.  He also noted the Veteran had multiple X-rays of the right knee that failed to show traumatic arthritis.  

By decision dated August 2005, the Board denied service connection for a right knee disability.

VA outpatient treatment records show the Veteran was seen in a VA neurology clinic in December 2009.  He reported significant fatigue, noting that in addition to his sleep at night, he slept five to six hours a day.  He asserted this had been going on since his return from the Persian Gulf.  He also reported headaches.  A past medical history of a head injury earlier that year was noted.  The examiner noted the Veteran had chronic fatigue, dating to his time in service.  The examiner stated it was certainly possible that the Veteran's constitutional symptoms were, at least in part, related to Persian Gulf syndrome.  She noted the Veteran told her he had been evaluated and found not to have Persian Gulf syndrome.  She added that the Veteran's symptomatology was "at least of some suspect for that."  

On VA general medical examination in September 2010, the examiner stated he reviewed the claims folder and the computerized records.  He noted the records show the Veteran's headaches started after March 2009 because of a motor vehicle accident.  He related the Veteran signed a form stating he was not claiming headaches.  He indicated the Veteran had weighed 207 pounds in July 2007, and 212 pounds in July 2010.  The Veteran stated he had a periodic rash on different places on his body, and had most recently used a cream for it three weeks earlier.  He indicated he would use a cream for a day or two, and the rash resolved.  There was no erythema, papules, pustules or other type of skin rashes noted.  With respect to restless leg syndrome, the Veteran related he did not think he had been diagnosed with sleep apnea.  The examiner noted a sleep study in October 2010 did not show significant periodic limb movement.  The diagnosis was sleep apnea/upper airway resistance syndrome.  The examiner opined it appeared the Veteran had an unexplained chronic multi-system illness regarding arthralgias of various joints, including the right knee.  Thus, it is at least as likely as not that these symptoms are related to service.  He also stated there were no objective signs of weight loss, restless leg syndrome or a dermatologic skin condition.  It was noted that headaches were not related and started after a motor vehicle accident in 2009.  The examiner also noted that restless leg syndrome was diagnosed as limb movement activity in a December 1995 sleep study, and was not present on the current sleep study.  He concluded the Veteran had an unexplained chronic multi-system illness of the right knee.  

VA outpatient treatment records show the Veteran was seen for follow-up of an obstructive sleep apnea study completed in October 2010.  It was reported he was qualified as obstructive sleep apnea and offered a trial of CPAP.  It was noted he napped three to four hours a day and felt significantly fatigued.  The assessments were obstructive sleep apnea/upper airway resistance syndrome, daytime hypersomnolence and fatigue.

	New and material evidence 

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Board denied the Veteran's claim for service connection for a right knee disability in August 2005.  It was noted the service treatment records showed no right knee complaints, and there was no evidence linking patellofemoral syndrome of the right knee to service.

The August 2005 Board decision did not consider the claim for a right knee disability as being due to undiagnosed illness, as the Veteran had not argued such.  It is not clear in conjunction with his current claim whether he is making that argument.  In any event, the Board notes that following the September 2010 VA examination, the examiner commented that arthralgias of the right knee were related to service.  

The additional evidence includes an opinion from a VA physician concluding that the Veteran's right knee arthralgia is related to service.  Thus, the additional evidence raises a reasonable possibility that the Veteran has a right knee disability that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for a right knee disability is reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

	Restless leg syndrome 

The Board notes that the service treatment records are negative for complaints or findings related to restless leg syndrome.  The Veteran was found to have a periodic limb movement disorder following a sleep study in December 1995, more than two years following his separation from service.  The most recent sleep study, conducted in October 2010, demonstrated no significant periodic limb movements.  The September 2010 VA examiner concluded that there were no objective signs of restless leg syndrome, observing that it was not shown on the sleep study.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for restless leg syndrome, to include as due to undiagnosed illness, must be denied.

      Obstructive sleep apnea 

While the Veteran does have obstructive sleep apnea and upper airway resistance syndrome, as known clinical diagnoses, service connection for these conditions is precluded under 38 C.F.R. § 3.317.  

The Veteran reported in November 1995 that his sleepiness began about one year earlier.  In January 2003, he stated his sleep disturbance had been present for a few years, and in September 2010, he claimed he had experienced difficulty sleeping since 1993.  

Thus, the record establishes the Veteran has provided varying accounts as to the onset of sleep problems.  The Board concludes, accordingly, that his statements to the effect that sleepiness has been present since service are not credible.  There is no competent medical evidence linking any sleep disorder, to include obstructive sleep apnea, to service.  

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of obstructive sleep apnea/upper airway resistance syndrome.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for such disorder.

	Weight loss/weight fluctuation

The record reflects that the Veteran's weight has fluctuated over the years.  He weighed 155 pounds when he entered service in 1989, and 184 pounds approximately 5 years later, in May 1994 (about 10 months following his separation from service).  In July 1994, he reported he had lost 10 pounds, and in January 1995, he claimed he had lost 22 pounds in the previous two years.  In December 1995, he weighed 182 pounds.  When he was examined by the VA in August 1997, the Veteran stated his usual weight was 190 pounds, but that he had weighed 165 pounds in the Persian Gulf.  Then, he stated his weight increased to 200 pounds.  It was further noted that he weighed 173 pounds in August 1997, which the Veteran attributed to the fact he was no longer working out regularly.  

On VA examination in December 2001, the Veteran asserted his weight had been stable at 190 pounds for a year.  He weighed 202 pounds in January 2003.  During the September 2010 VA examination, it was noted he had weighed 207 pounds in July 2007, and 212 pounds in July 2010, which was also his weight on the examination.  

Essentially, the Veteran argues that he has experienced fluctuations in his weight, which he attributes to his service in the Persian Gulf.  It is not disputed that the Veteran has gained a significant amount of weight since he entered service in 1989, over 25 years ago, weighing 155 pounds.  Approximately five years later, he weighed 184 pounds.  As noted above, he reported in December 2001 that his weight had been stable at 190 pounds for one year.  Since January 2003, his weight had increased by 10 pounds in a seven-year period.  The record shows that for an extended period of time, his weight has been fairly stable.  Following the September 2010 VA examination, the examiner concluded the record showed no evidence of weight loss.

There is no evidence in the record to suggest that the Veteran's weight change is related to service or that it represents an undiagnosed illness or a medically unexplained chronic multisystem illness.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim for service connection for weight loss/weight fluctuation, to include as due to undiagnosed illness.

	Eczema

While eczema was noted on the December 1995 VA hospital report, this is a known clinical diagnosis, and service connection for this condition is precluded under 38 C.F.R. § 3.317.

The service treatment records show the Veteran was seen for a nevus of the left cheek and foot lesions.  The Veteran underwent a biopsy of a leg lesion in September 1994.  The clinical history at that time noted he had bilateral leg lesions.  It was indicated he had a rash and maculopapular eruptions without vesicle and pustule formation.  The biopsy report revealed mild chronic perivascular dermatitis.  However, no skin rash was present on VA examinations in January 1995, August 1997, and December 2001.  Following the September 2010 VA examination, the examiner concluded there were no objective signs of a dermatological skin condition.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Inasmuch as there has been no demonstration of eczema, the claim for service connection must be denied.

	Chronic fatigue syndrome and blackouts 

The record shows that the Veteran first reported fatigue approximately one year following his discharge from service.  Various VA outpatient treatment records, including in August 1995 and April 1996, reflect a finding of chronic fatigue syndrome.  The Board notes that following the December 2001 VA examination, the examiner commented that chronic fatigue was not related to service.  On the January 1993 VA examination, the Veteran reported the gradual onset of fatigue in 1993.  The examiner stated there was insufficient evidence to meet the criteria for chronic fatigue syndrome.  

On the September 2010 VA examination, it was reported the Veteran had experienced fatigue since the early 1990's.  The examiner stated there were no objective signs of chronic fatigue syndrome.  He noted there was mention in the medical records of chronic fatigue syndrome in the 1990's, but a sleep study revealed a limb movement disorder, but no sleep apnea.  He summarized the findings of a current sleep study, noting that it demonstrated sleep apnea/upper airway resistance syndrome.  The examiner added that the findings on the sleep study accounted for the Veteran's tiredness.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Inasmuch as there has been no demonstration of chronic fatigue syndrome, the claim for service connection must be denied.



ORDER


The appeal to reopen the claim for service connection for a right knee disability is granted.

Service connection for restless leg syndrome is denied.

Service connection for obstructive sleep apnea with upper respiratory airway resistance syndrome, to include as due to undiagnosed illness is denied.

Service connection for weight loss/weight fluctuation, to include as due to undiagnosed illness, is denied.

Service connection for eczema, to include as due to undiagnosed illness, is denied.

Service connection for chronic fatigue syndrome and blackouts, to include as due to undiagnosed illness, is denied.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim for service connection for a right knee disability the claims for service connection for degenerative arthritis and joint pain, headaches, and hemorrhoids, and the claim for an increased rating for the Veteran's service-connected low back disability. 

Following the VA examination in September 2010, the examiner opined that the Veteran appeared to have an unexplained multisystem illness regarding arthralgias of the shoulders, hips, ankles, knees, hands, wrists and elbows.  He concluded it was at least as likely as not that the symptoms were related to service.  Later that month, the same examiner provided a supplemental opinion.  He stated the Veteran does not have an undiagnosed illness or a diagnosable, but medically unexplained chronic multisystem illness of unknown etiology.  He added the Veteran had a diagnosis of clear, specific etiology regarding these joints and, therefore, concluded that the Veteran did not have an illness secondary to environmental hazards was unrelated to the specific exposure experienced by the Veteran in service in the Persian Gulf.  The Board finds that additional development is necessary to resolve the conflicting opinions.  

With respect to headaches, the Board notes the Veteran first reported headaches in May 1994, less than one year after his discharge from service.  During the January 2003 VA examination, he maintained his headaches had been present since 1992, while he was in service.  It was reported when he was examined by the VA in September 2010 that his headaches began following a motor vehicle accident in 2009.  No mention was made of his prior history of headaches.  In light of the fact that the Veteran had reported headaches prior to the motor vehicle accident, the Board finds that further development is necessary.

The Veteran testified at a videoconference hearing before the undersigned in June 2014 concerning his claim for service connection for hemorrhoids.  The Board notes that the electronic record includes a statement of the case addressing this claim for service connection for hemorrhoids.  However, numerous other documents, including the Veteran's claim for service connection for hemorrhoids, the complete rating decision, the Veteran's notice of disagreement and his substantive appeal, as well as the November 2012 VA examination, are not in either the paper or electronic file.

Finally, the Veteran asserts a higher rating is warranted for his service-connected low back disability.  The most recent VA examination that evaluated the Veteran's lumbar spine was conducted in September 2010, more than four years ago.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for arthritis and joint pain of the knees, ankles, hips, shoulders, elbows, wrists, hands and cervical spine, and headaches since service, and treatment concerning the low back since 2010, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should also secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Schedule a VA examination to determine the current severity of the Veteran's low back disability.  The record should be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  A complete rationale for all opinions expressed must be provided.

3.  Schedule a VA examination of the Veteran's joints.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported. 
 
a.  The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since January 2010 (when his claim for service connection was filed), from degenerative arthritis/joint pain involving the knees, ankles, hips, shoulders, elbows, wrists, hands and/or cervical spine.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  

b.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.  

c.  If the problems are attributable to known diagnostic entity or entities, the examiner should indicate whether such entities are medically unexplained chronic multisymptom illnesses (a diagnosed illness without conclusive pathophysiology or etiology).  Chronic diseases with a partially understood pathophysiology or etiology should not be considered medically unexplained.

d.  If the problems are attributable to known diagnostic entity or entities and are not considered medically unexplained, as to each diagnostic entity, the examiner should opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) related to service, to include service in Southwest Asia.

The examiner is requested to consider and comment upon as necessary, the September 8, 2010 opinion of the VA examiner that the Veteran had an unexplained multisystem illness regarding arthralgias of the shoulders, hips, ankles, knees, hands, wrists and elbows, and the subsequent addendum of the same date stating that the Veteran had degenerative disease and not an unexplained multisystem illness regarding arthralgias of the shoulders, hips, ankles, knees, hands, wrists and elbows.

The examiner is requested to provide a complete rationale for all opinions provided.

4.  Schedule a VA neurological examination to determine the nature and etiology of the Veteran's headaches.  The record should be made available to the examiner in conjunction with the examination.  

a.  The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since January 2010 (when his claim for service connection was filed), from headaches.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  

b.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these headaches are attributable to any known diagnostic entity or entities.  

c.  If the headaches are attributable to known diagnostic entity or entities, the examiner should indicate whether such entities are medically unexplained chronic multisymptom illnesses (a diagnosed illness without conclusive pathophysiology or etiology).  Chronic diseases with a partially understood pathophysiology or etiology should not be considered medically unexplained.

d.  If the headaches are attributable to known diagnostic entity or entities and are not considered medically unexplained, as to each diagnostic entity, the examiner should opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) related to service, to include service in Southwest Asia.

The examiner is advised that the record shows that the Veteran reported headaches prior to his 2009 motor vehicle accident.

The examiner is requested to provide a complete rationale for all opinions provided.

4.  The AOJ should associate all pertinent documents pertaining to the Veteran's claim for service connection for hemorrhoids with the record, including the claim for service connection for hemorrhoids, dated September 28, 2012; the Veteran's September 23, 2013 notice of disagreement and his substantive appeal; and the November 6, 2012 VA examination.  

5.  The AOJ should then review the record and readjudicate the claims.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


